IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00069-CV

WILLIAM M. WINDSOR,
                                                          Appellant
v.

KELLIE MCDOUGALD,
                                                          Appellee


                          From the 378th District Court
                              Ellis County, Texas
                             Trial Court No. 88611


                                      ORDER


Appellant’s Request for Leave to Supplement Record filed on July 2, 2015 is denied.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Request denied
Order issued and filed July 9, 2015